IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00290-CR

                 EX PARTE JOSE ALEXANDER AREVALO



                             From the County Court
                             Freestone County, Texas
                              Trial Court No. 17695


                         MEMORANDUM OPINION


      Jose Alexander Arevalo was convicted in 1997 of Driving While Intoxicated and

sentenced to 180 days in jail which was probated for 18 months. See TEX. PENAL CODE

ANN. § 49.04 (Vernon 2003). In 2009, Arevalo filed a writ of habeas corpus which was

denied by the trial court. Arevalo appealed that denial but has now filed a motion

requesting this Court to dismiss the appeal. Arevalo personally signed the motion to

dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed February 3, 2010
Do not publish
[CR25]




Ex parte Arevalo                               Page 2